may significant index no internal_revenue_service employee_plans technical_advice_memorandum taxpayer taxpayer's address taxpayer's identification_number years involved - t ep pon issue whether an examination imposed change in the proper time for deducting contributions made to collective bargained pension plans is a change in method_of_accounting facts taxpayer filed its tax returns on a fiscal_year basis with a taxable_year ending on the last day of february ' taxpayer makes contributions to various multi- employer pension plans pursuant to negotiated collective bargaining agreements the pension plans are qualified within the meaning of sec_401 of the code contributions to the plans are required to be made on a monthly basis in accordance with the terms of the contracts with the unions prior to the tax_year taxpayer's deductions for pension contributions were based on contributions made to the pension plans on account of hours_of_service performed during the taxable_year beginning with tax_year taxpayer deducted not only the contributions made to the pension plans on account of ' for purposes of this memorandum the taxable years ending in february will be referred to by the last two digits of the year and the month thus for example the taxable_year ended date will be referred to as the year the information furnished with the request for technical_advice does not provide either the names or the number of plans involved however such information is not critical to the legal analysis hours_of_service performed during the taxable_year but also the pension contributions made prior to the due_date for the tax_return generally an month period without regard to whether the contributions were on account of hours_of_service performed during the taxable_year for tax_year this meant a deduction for contributions for tax_year and thereafter taxpayer deducted the contributions actually made during the tax_year and after the due_date of the return for the prior year plus the contributions made during the first months of the following year under the decisions in lucky stores inc and subsidiaries v commissioner tc recons denied t c m affd 153_f3d_964 cir cert_denied 119_sct_1755 date 153_f3d_967 cir cert_denied 119_sct_1755 date and american stores company v commissioner tc no affid 170_f3d_1267 cir cert_denied 145_led_153 date the contributions made after the end of the taxable_year which were not made on account of services performed during the taxable_year are not properly deductible in the taxable_year as a result of an examination taxpayer will be required to change the taxable_year in which it deducts contributions that are both made after the end of the taxable_year and attributable to service rendered after the end of the taxable_year taxpayer will deduct only contributions made to the plans during the tax_year and contributions made to the plans after the end of the tax_year but not later than the extended due_date of the tax_return for the taxable_year which were made on account of hours_of_service performed during the taxable_year since the tax years tax_year contributions made during the first months of the tax_year attributable to services rendered in the tax_year in the tax_year accounting taxpayer would then claim a deduction in the tax_year contributions actually paid during the first months of the tax yea were attributable to services rendered in the tax_year were previously deducted in the tax_year the statute_of_limitations for the that these deductions and will be disallowed under the new method of as a result deductions taken in the tax_year are closed years this change will be made for the which is now a closed_year under are not properly deductible that were for technical_advice has been requested with respect to whether the required change constitutes a change in accounting_method as defined in sec_446 of the code requiring an adjustment under sec_481 to prevent a duplication of deductions law_and analysis the service believes that the required change constitutes a change in accounting_method as defined in sec_446 the service proposes that taxpayer change its method_of_accounting for pension contributions and take into account an adjustment under sec_481 to prevent a duplication of deductions under sec_446 and sec_1_446-1 of the income_tax regulations a taxpayer must secure the consent of the commissioner before changing the method_of_accounting used to compute taxable_income a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material iter used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction see sec_1 e ii a t he consistent treatment of a recurring material_item whether - that treatment be correct or incorrect constitutes a method_of_accounting 115_tc_554 taxpayer changed its and subsequent years taxpayer's pension contribution deductions taxpayer's deductions for pension contributions were prior to the tax_year based on contributions made to the pension plans on account of hours_of_service performed during the taxable_year in tax_year method_of_accounting for pension contributions the service contends that for tax_year consisted of all contributions actually made during the tax_year that were not deducted in a previous tax_year and all contributions actually made during the period from the end of the tax_year to the date on which taxpayer's tax_return was filed the service believes that the factors for determining whether a contribution was deducted in a tax_year were the date on which the contribution was made and whether the contribution was deducted in the previous tax_year this method did not distinguish contributions made on account of hours_of_service performed during the taxable_year from contributions made on account of hours_of_service performed after the end of the taxable_year under sec_404 pension_plan contributions made after the end of a taxable_year are deemed made on the last day of the taxable_year if they are made on account of services performed during the taxable_year and if they are made not later than the due_date of the tax_return including extensions thereof the sec_404 grace period however the mere fact that contributions are made within the sec_404 grace period does not cause them to be made on account of’ the preceding_taxable_year nor does such fact automatically make them deductible in the preceding_taxable_year contributions that are made on account of services provided in the year in which they are made may not be deducted in the preceding_taxable_year under sec_404 lucky stores inc airborne freight corp and american stores company as a result of an examination taxpayer is required to change the year in which it deducts its pension_plan contributions in accordance with sec_404 taxpayer will deduct in a taxable_year only those contributions that are made on account of hours_of_service performed during the taxable_year and that are either paid during the tax_year or within the sec_404 grace period because taxpayers consistent treatment of a recurring material_item constitutes a method_of_accounting and the required change involves the proper time for the taking of a deduction the service believes that this change in when pension contributions are deducted constitutes a change in taxpayer's accounting_method for pension contributions taxpayer maintains that the required change in treatment does not constitute a change in accounting_method taxpayer's first argument is that the change is a change in characterization and not a change in accounting_method taxpayer argues that it is changing its determination of which tax_year the pension contributions are on account of under sec_404 and that once a factual determination is made as to whether a contribution is made on account of a particular taxable_year the issue of when the contribution is deductible is governed by statute in support of its argument taxpayer cites 45_tc_489 and 77_tc_349 however in our view underhill and standard oil do not support this proposition the change in characterization argument and the decisions in underhill and standard oil were addressed in cargill incorporated v united_states f_supp 2d d minn in cargill the taxpayer leased a facility from the port of portland the port issued industrial_development_bonds to finance an expansion to the facility the taxpayer initially treated the db-financed portion as a lease and deducted the payments as rent later however the taxpayer changed its characterization of the payments and filed amended returns claiming refunds on the grounds that it was the owner of the idb-financed portion of the expansion and was entitled to depreciation_deductions and an investment tax credit the service denied the taxpayer's claims because the taxpayer was attempting an unauthorized change in method_of_accounting 91_fsupp2d_1293 the court observed that t hese cases the taxpayer citing underhill and standard oil argued that the change was not a change in its method_of_accounting but rather a change in the characterization of its interest in the property the cargill court stated that it does not find these cases persuasive because they ultimately rest on the erroneous premise that consent is not required if the taxpayer's previous treatment of the item was improper hold that where tax law requires an item to be treated in a certain way the treatment of that item in accordance with applicable law is a characterization issue rather than an accounting issue regardless of the timing consequences ld the court stated that sec_446 requires consent whenever the treatment of an item has timing consequences ‘except as otherwise expressly provided in the code id since the taxpayer had not cited any provision of the code that provided a characterization exception the court concluded that no such exception exists id likewise in convergent technologies inc tcmemo_1995_320 judge tannenwald who wrote the decision in underhill indicates that underhill stands for the outdated proposition that the commissioner's consent is not needed to change from an impermissible method_of_accounting thus standard oil and underhill have no continuing vitality reliance on those cases is misplaced taxpayer's second argument is that the service's adjustments are merely the application of taxpayer's existing accounting_method to a change in facts under this argument taxpayer has always used the accounting_method that the service proposes to require and simply made errors when it treated some of its post-year-end contributions as being made on account of the prior year the re-determination of which year the contributions are on account of is a change in the underlying facts now that the correct facts are known the time for deducting the contributions changes according to taxpayer the change in treatment is required not because of a change in accounting_method but because the existing method requires a different treatment based on the corrected facts here taxpayer relies on w a holt company v united_states f 2d cir affg ustc paragraph wd tx and mcpike inc v united_states cl_ct in holt the taxpayer wrote off bad_debts under the specific charge off method for the years the taxpayer took deductions for some accounts which were not worthless the taxpayer contended that its practice of charging off non- worthless accounts was a method_of_accounting the court held that charging off accounts which were not in fact worthless was not a method_of_accounting and accordingly no change in accounting_method occurred when the service required the taxpayer to write off only accounts that were actually worthless in holt however the taxpayer randomly selected debts to write off the debts written off had no common characteristics that distinguished them as a group from the debts which were not written off here in contrast taxpayer routinely followed a consistent pattern of deducting in the prior tax_year all contributions made during the sec_404 grace period there is no evidence that taxpayer evaluated the contributions to determine whether factually they were made on account of services performed during the prior tax_year or during the year of the contribution there was no tax_year after tax_year deducted some but not all of the contributions made during the sec_404 grace period this consistent treatment of all of the contributions even if incorrect constitutes a method_of_accounting for taxpayer's pension contributions ‘ in which taxpayer in mcpike the taxpayer was engaged in the expansion of a golf course the taxpayer analyzed individual time sheets to determine the type of activity involved so that the cost could be capitalized if it related to a construction activity and could be deducted if the cost related to maintenance as a result of a prior examination incorrectly allocated payroll costs were reallocated by the service the taxpayer then changed its allocation method for subsequent years to conform to the allocation adopted as part of the audit settlement the taxpayer argued that this constituted a change in accounting_method the court differentiated between a procedure used to learn the facts about a taxpayer's taxpayer's time sheet examination procedure for determining how much employee time was spent on a particular activity is not a method_of_accounting but its treatment of the data whether capitalization or deduction derived from the examination does constitute an accounting_method cl_ct in mcpike the taxpayer analyzed individual time sheets to determine the type of activity involved so that its method_of_accounting could be applied to determine the treatment of the item unlike the taxpayer in mcpike taxpayer did not make an analysis of its pension_plan contributions to determine whether one contribution was factually different form the next so that its method_of_accounting could be applied to determine the treatment of the contribution taxpayer's only determination concerned the assignment of the contributions to taxable years 5the facts and arguments presented in mcpike are somewhat confusing and the court's holding could be construed to be the same as the since-rejected holdings of underhill and standard oil in distinguishing mcpike we are not acquiescing in the holding insofar as it can be construed as tantamount to the holdings in underhill and standard oil ie the timing of the deductions procedure for determining facts this constitutes a method_of_accounting not a we believe that the instant case is more like 101_tc_1 and 115_tc_554 in pacific enterprises two subsidiaries owned pipelines and underground storage reservoirs for natural_gas they maintained a static volume of gas in the pipelines and reservoirs that provided the pressure needed to deliver gas working gas to their customers both subsidiaries accounted for these pressuring gases cushion gas in reservoirs and line_pack_gas in pipelines as capital assets the companies reclassified a portion of their working gas to cushion gas based on engineering reports that some of that gas was needed to maintain pressure in the reservoir and could not be sold to customers without harming the efficiency of the reservoir the taxpayer did not obtain the service's approval for the reclassification the service determined that the reclassification was a change in accounting_method the taxpayer in pacific enterprises maintained that it did not change its method_of_accounting when it re-estimated the underlying fact of the actual cushion gas volume in its reservoirs pacific enterprises argued that the reclassifications should be considered corrections of mathematical or posting errors under sec_1_446-1 the court held that the reclassification of working gas to cushion gas was a change in accounting_method under sec_446 because the reclassification deferred income by changing the method of identifying a material_item of inventory and that the reclassification is material not only because of the large dollar amount_involved but also because it was a change that affected the timing of income 101_tc_1 pacific enterprises was using an inventory_accounting method to account for gas that was in fact performing the function of cushion gas the method it wanted to use was the correct method_of_accounting for cushion gas similarly taxpayer here is treating all contributions made after the end of the tax_year as being made on account of services provided during the tax_year even if some of the contributions are not in fact on account of services provided during the tax_year the change to begin distinguishing between contributions made on account of the preceding tax_year from contributions made on account of the year in which the contribution is made directly affects the time for deducting the contributions accordingly like the change from an inventory_method to a non-depreciable capital_asset method for a certain volume of natural_gas in pacific enterprises this change is a change in method_of_accounting in fpl group the taxpayer filed consolidated_returns with florida power its wholly owned subsidiary florida power as a regulated electric utility is required to follow regulatory accounting for financial reporting purposes for regulatory purposes property at florida power's electric generating plants electric plants is considered as consisting of retirement units and minor items of property a retirement unit is the overall unit_of_property while the minor items of property are the associated parts or items that compose a retirement unit examples of retirement units include air- conditioning systems bridges elevators and cars under regulatory rules expenditures_for the addition or replacement of a retirement unit are required to be capitalized while the replacement of a minor item of property is generally deducted as a repair expense except for certain specific adjustments florida power used the same characterization of expenditures_for tax reporting purposes that it did for regulatory accounting and financial reporting purposes fpl filed amended returns to re-characterize as repair expenses retirement unit expenditures that florida power had consistently characterized as capital expenditures on the consolidated tax returns the court found this to be a change in accounting_method in its determination the tax_court noted that the basic principles apply for purposes of determining a method_of_accounting namely that a consistent method used to determine the tax treatment of a material_item is a method_of_accounting 115_tc_554 even though some of the retirement unit expenditures probably were repairs by consistently following the regulatory accounting rules for retirement units on its tax returns the taxpayer had established an accounting_method re-characterizing as repairs those expenditures which had been consistently treated as capital expenditures resulted in a change in the treatment of a material_item and therefore a change in accounting_method it was not a correction_of_an_error or a change in underlying facts here taxpayer consistently deducted all contributions made during the sec_404 grace period without regard to whether the contributions related to hours_of_service performed during the taxable_year or hours_of_service performed after the end of the taxable_year here like the taxpayer in fpl group taxpayer routinely followed a pattern in identifying the contributions to be deducted in a tax_year this consistent treatment of all of the contributions even if incorrect constitutes a method_of_accounting for taxpayer's pension contributions accordingly a change in the criteria for determining which pension contributions made during the sec_404 grace period will be deducted in a tax_year results in a change in the treatment of a material_item and therefore a change in accounting_method conclusion through its consistent pattern of deducting alli contributions made during the sec_404 grace period in the prior tax_year taxpayer established a method_of_accounting for its pension_plan contributions the required change to deducting only those contributions that were made on account of hours_of_service performed during the taxable_year and made during the tax_year or during the sec_404 grace period involves the proper time for the taking of a deduction accordingly the examination imposed change in the proper time for deducting taxpayer's contributions made to the collective bargained pension plans is a change in method_of_accounting this memorandum only applies to the taxpayer involved sec_6110 of the code provides that it may not be used or cited by others as precedent this memorandum has been coordinated with the associate chief_counsel income_tax and accounting cc ita and the division counsel associate chief_counsel tax exempt and government entities cc tege eb qp1 -end-
